KRUEGER, Judge.
The offense is theft of cattle, and the punishment assessed is confinement in the state penitentiary for a term of two years.
There are no bills of exceptions in the record complaining of the admission or exclusion of any evidence; nor are there any objections to the court’s charge. Consequently, the only question presented for review is the sufficiency of the evidence.
The state’s evidence, briefly stated, shows that on or about the 10th day of April, 1949, Edgar Aikin missed two Hereford cows. These cows were seen at Paris, Texas, on the following day in a truck driven by appellant and Joe Harvey Batty. Appellant and Batty sold the cows to David Alston for the sum of $135., who on the same day sold them to a Mr. Gibson for $150. These cows were subsequently located in Mr. Gibson’s feed lot; and were identified and recovered by Aikin. On the 2nd day of May, 1949, appellant, after he had been given the statutory warning, made a voluntary confession to the county attorney. In this confession, which was introduced in evidence, he admitted that he and Batty stole the cattle in question. It will be noted that appellant’s confession together with the testimony of other witnesses is ample to sustain his conviction.
The judgment of the trial court is affirmed.
Opinion approved by the Court.